Exhibit 10.1
 
BRIDGE LOAN AGREEMENT


THIS BRIDGE LOAN AGREEMENT, dated as of July 26, 2007, is entered into by and
between RIM SEMICONDUCTOR COMPANY, a Utah corporation with headquarters located
at 305 NE 102nd Ave., Suite 105, Portland, OR 97220 (the “Company”), and each
individual or entity named on an executed counterpart of the signature page
hereto (each such signatory is referred to as a “Lender”) (each agreement with a
Lender being deemed a separate and independent agreement between the Company and
such Lender, except that each Lender acknowledges and consents to the rights
granted to each other Lender [each, an “Other Lender”] under such agreement and
the Transaction Agreements, as defined below, referred to therein).



W I T N E S S E T H:


WHEREAS, the Company and the Lender are executing and delivering this Agreement
in accordance with and in reliance upon the exemption from securities
registration for offers and sales to accredited investors afforded, inter alia,
by Rule 506 under Regulation D (“Regulation D”) as promulgated by the United
States Securities and Exchange Commission (the “SEC”) under the Securities Act
of 1933, as amended (the “1933 Act”), and/or Section 4(2) of the 1933 Act; and


WHEREAS, each Lender wishes to lend funds in the amount of the Purchase Price
(as defined below) to the Company, subject to and  upon  the terms and
conditions of this Agreement and acceptance of this Agreement by the Company,
the repayment of which  will be represented by a Senior Secured Promissory Note
of the Company (the “Note”), on the terms and conditions referred to herein; and


WHEREAS, in connection with the loan to be made by the Lender, the Company has
agreed to issue the Note and the Issued Shares (as defined below) to the Lender;


NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:


1.           AGREEMENT TO PURCHASE; PURCHASE PRICE.


a.           Purchase.


 
1

--------------------------------------------------------------------------------

 
(i)           Subject to the terms and conditions of this Agreement and the
other Transaction Agreements (as defined below), the Lender hereby agrees to
loan to the Company the principal amount specified on the Lender’s signature
page of this Agreement (the “Purchase Price”), out of the aggregate amount being
loaned by all Lenders of US $1,000,000 (the “Aggregate Purchase Price”).


(ii)           The obligation to repay the loan of the relevant Purchase Price
from the Lender shall be evidenced by the Company’s issuance of one or more
Notes to the Lender in the principal amount of one hundred ten percent (110%) of
the Purchase Price paid by the Lender on or in connection with the Closing
Date.  Each Note shall be payable on the earlier of (A) the date (the “Stated
Maturity Date”)  which is one hundred fifty (150) days after the Closing Date or
(B) the date on which the New Transaction Threshold (as defined in the Note)
occurs.  Each Note shall be in the form of Annex I annexed hereto.  Repayment of
the Note shall be secured under the terms of a Security Interest Agreement
between the Company, as debtor, and the Lender, as secured party (the “Security
Interest Agreement”), substantially in the form annexed hereto as Annex V.


(iii)           In consideration of the loan to be made by each Lender, the
Company agrees to issue  to each Lender the Issued Shares on the Closing
Date.  Additional provisions relating to the Issued Shares are provided below.


(iv)           The loan to be made by the Lender and the issuance of the Note
and the Issued Shares to the Lender and the other transactions contemplated
hereby are sometimes referred to herein and in the other Transaction Agreements
as the purchase and sale of the Securities (as defined below), and are referred
to collectively as the “Transactions.”


b.           Certain Definitions.   As used herein, each of the following terms
has the meaning set forth below, unless the context otherwise requires:


“Affiliate” means, with respect to a specific Person referred to in the relevant
provision, another Person who or which controls or is controlled by or is under
common control with such specified Person.


“Certificates” means the ink-signed Note and the Issued Share Certificates, each
duly executed by the Company and issued on the Closing Date in the name of the
Lender.


“Closing Date” means the date of the closing of the Transactions, as provided
herein.


 “Company Control Person” means  each director, executive officer, promoter, and
such other Persons as may be deemed in control of the Company pursuant to Rule
405 under the 1933 Act or Section 20 of the 1934 Act (as defined below).


 
2

--------------------------------------------------------------------------------

 
“Disclosure Annex” means Annex IV to this Agreement; provided, however, that the
Disclosure Annex shall be arranged in sections corresponding to the identified
Sections of this Agreement, but the disclosure in any such section of the
Disclosure Annex shall qualify other provisions in this Agreement to the extent
that it would be readily apparent to an informed reader from a reading of such
section of the Disclosure Annex that it is also relevant to other provisions of
this Agreement.
 
“Escrow Agent” means Krieger & Prager LLP, the escrow agent identified in the
Joint Escrow Instructions attached hereto as Annex II (the “Joint Escrow
Instructions”).


“Escrow Funds” means the Purchase Price delivered to the Escrow Agent as
contemplated by Sections 1(c) and (d) hereof.


“Escrow Property” means the Escrow Funds and the Certificates delivered to the
Escrow Agent as contemplated by Section 1(c) hereof.


“Holder” means the Person holding the relevant Securities at the relevant time.


“Issued Share Certificates” means one or more stock certificates issued by the
Company in the name of the Lender representing, in the aggregate, the relevant
Issued Shares.


“Issued Shares” means, for each Lender, (i) 10,000,000 shares of Common Stock,
multiplied by (ii) the Lender’s Allocable Share; the Issued Shares are to be
issued on the Closing Date.


“Last Audited Date” means October 31, 2006.


“Lender Control Person” means each director, executive officer, promoter, and
such other Persons as may be deemed in control of the Lender pursuant to Rule
405 under the 1933 Act or Section 20 of the 1934 Act.


“Lender’s Allocable Share” means the fraction, of which the numerator is the
Lender’s Purchase Price and the denominator is the Aggregate Purchase Price.


“Material Adverse Effect” means an event or combination of events, which
individually or in the aggregate, would reasonably be expected to (x) adversely
affect the legality, validity or enforceability of the Securities or any of the
Transaction Agreements, (y)  have or result in a material adverse effect on the
results of operations, assets, or financial condition of the Company and its
subsidiaries, taken as a whole, or (z) adversely impair the Company's ability to
perform fully on a timely basis its material obligations under any of the
Transaction Agreements or the transactions contemplated thereby.


“New Common Stock” means shares of Common Stock and/or securities convertible
into, and/or other rights exercisable for, Common Stock, which are offered or
sold in a New Transaction.


 
3

--------------------------------------------------------------------------------

 
“New Investor” means the third party investor, purchaser or lender (howsoever
denominated) in a New Transaction.


“New Transaction” means


(i) the offer or sale of New Common Stock by or on behalf of the Company to a
New Investor, and/or


(ii) the grant of a security interest in or pledge of (x) any or all of the
Company’s assets by the Company and/or (y) shares of the Company’s Common Stock
or securities convertible into or exercisable for the Company’s Common Stock by
any other party in connection with a transaction in which the Company borrows or
is otherwise obligated to pay funds to a third party, and/or


(iii) the offer or sale to existing holders of any Company securities (each, an
“Existing Securityholder”) of additional New Common Stock or the offer of more
beneficial terms with respect to any existing securities of the Company held by
an Existing Securityholder in exchange for the forbearance, modification or
relinquishment of any rights such Existing Securityholder may have, and/or


(iv) the offer by the Company to any Existing Securityholder of a reduction in
the conversion price of any security convertible into Common Stock or a
reduction in the exercise price of any right exercisable for Common Stock


in a transaction offered or consummated after the date hereof; provided,
however, that it is specifically understood that the term “New Transaction” (1)
includes, but is not limited to, a sale of Common Stock or of a security
convertible into Common Stock or an equity or credit line transaction, but (2)
does not include (a) the issuance of Common Stock upon the exercise or
conversion of options, warrants or convertible securities outstanding on the
date hereof, or in respect of any other financing agreements as in effect on the
date hereof and identified in the Disclosure Annex or the Company SEC Documents
(provided the relevant instrument or document is not amended after the date
hereof), (b) the issuance of Common Stock pursuant to an employee stock option
plan of the Company, such stock option plan having been properly approved by the
shareholders of the Company, (c) the issuance of Common Stock pursuant to a
non-employee director or consultants’ stock option plan of the Company, (d) the
issuance of Common Stock upon the exercise of any options or warrants referred
to in the preceding clauses of this paragraph (provided the relevant instrument
is not amended after the date hereof), or (e) the issuance of shares to a
Strategic Partner.


“Person” means any living person or any entity, such as, but not necessarily
limited to,  a corporation, partnership or trust.


 
4

--------------------------------------------------------------------------------

 
“Principal Trading Market” means the Over the Counter Bulletin Board or such
other market on which the Common Stock is principally traded at the relevant
time, but shall not included the “pink sheets.”


“Securities” means the Note and the Issued Shares (provided, however, that the
parties acknowledge that the use of such term is for convenience only, and is
not intended to suggest that the Note is a “security,” as such term is used in
the 1933 Act).


“Shares” means the shares of Common Stock representing any of the Issued Shares.


“State of Incorporation” means Utah.


“Strategic Partner” means a third party, whether or not currently affiliated
with the Company, which party (i) is engaged in a business which is the business
in which the Company is engaged or a similar or related business, and (ii)
either (a) (1) subsequently purchases equity securities of the Company (or
securities convertible into equity securities of the Company) or (2) is issued
such equity securities (or such convertible securities) in consideration of
services rendered or to be rendered to the Company, or (b) enters into an
agreement for one or more of the following: the licensing by the Company of all
or any portion of its technology to such third party, the licensing by such
third party of all or any portion of its technology to the Company, or any other
coordination of all or a portion of their respective business activities or
operations by the Company and such third party.


“Trading Day” means any day during which the Principal Trading Market shall be
open for business.


“Transfer Agent” means, at any time, the transfer agent for the Company’s Common
Stock.


“Transaction Agreements” means this Bridge Loan Agreement, the Note, the
Security Interest Agreement, the Joint Escrow Instructions, and the Issued
Shares, and includes all ancillary documents referred to in those agreements.


c.           Form of Payment; Delivery of Certificates.


(i)           The Lender shall pay the Purchase Price by delivering immediately
available good funds in United States Dollars to the Escrow Agent no later than
the date prior to the Closing Date.


(ii)           No later than the Closing Date, but in any event promptly
following payment by the Lender to the Escrow Agent of the Purchase Price,  the
Company shall deliver the Certificates, each duly executed on behalf of the
Company and issued in the name of the Lender, to the Escrow Agent.


(iii)           By signing this Agreement, each of the Lender and the Company,
subject to acceptance by the Escrow Agent, agrees to all of the terms and
conditions of, and becomes a party to, the Joint Escrow Instructions, all of the
provisions of which are incorporated herein by this reference as if set forth in
full.
 
 
5

--------------------------------------------------------------------------------

 
d.           Method of Payment.  Payment into escrow of the Purchase Price shall
be made by wire transfer of funds to:


JP Morgan Chase Bank
350 Fifth Avenue
New York, New York 10001


ABA# 021000021
For credit to the account of Krieger & Prager llp
Account No.:    [To be provided to the Lender by Krieger & Prager llp]
Re:   Rim 7/07 Bridge/[Insert Name of Lender]


2.  LENDER REPRESENTATIONS, WARRANTIES, ETC.; ACCESS TO INFORMATION; INDEPENDENT
INVESTIGATION.


The Lender represents and warrants to, and covenants and agrees with, the
Company as follows:


a.           Without limiting Lender's right to sell the Securities pursuant to
an effective registration statement, if any, or otherwise in compliance with the
1933 Act, the Lender is purchasing the Securities for its own account for
investment only and not with a view towards the public sale or distribution
thereof and not with a view to or for sale in connection with any distribution
thereof.


b.           The Lender is (i) an “accredited investor” as that term is defined
in Rule 501 of the General Rules and Regulations under the 1933 Act by reason of
Rule 501(a)(3), (ii) experienced in making investments of the kind described in
this Agreement and the related documents, (iii) able, by reason of the business
and financial experience of its officers (if an entity) and professional
advisors (who are not affiliated with or compensated in any way by the Company
or any of its Affiliates or selling agents), to protect its own interests in
connection with the transactions described in this Agreement, and the related
documents, and to evaluate the merits and risks of an investment in the
Securities, and (iv) able to afford the entire loss of its investment in the
Securities.


c.           All subsequent offers and sales of the Securities by the Lender
shall be made either pursuant to registration of the relevant Securities under
the 1933 Act or pursuant to an exemption from registration.


 
6

--------------------------------------------------------------------------------

 
d.           The Lender understands that the Securities are being offered and
sold to it in reliance on specific exemptions from the registration requirements
of the 1933 Act and state securities laws and that the Company is relying upon
the truth and accuracy of, and the Lender's compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
the Lender set forth herein in order to determine the availability of such
exemptions and the eligibility of the Lender to acquire the Securities.
 
e.           The Lender and its advisors, if any, have been furnished with or
have been given access to all materials relating to the business, finances and
operations of the Company and materials relating to the offer and sale of the
Securities which have been requested by the Lender, including those set forth on
any annex attached hereto. The Lender and its advisors, if any, have been
afforded the opportunity to ask questions of the Company and its management and
have received complete and satisfactory answers to any such inquiries.  Without
limiting the generality of the foregoing, the Lender has also had the
opportunity to obtain and to review the Company's filings on EDGAR listed on
Annex VI hereto (the documents listed on such Annex VI, to the extent available
on EDGAR or otherwise provided to the Lender as indicated on said Annex VI,
collectively, the “Company's SEC Documents”).


f.           The Lender understands that its investment in the Securities
involves a high degree of risk.


g.           The Lender hereby represents that, in connection with its purchase
of the Securities, it has not relied on any statement or representation by the
Company or any of its officers, directors and employees or any of its attorneys
or agents, except as specifically set forth herein.


h.           The Lender understands that no United States federal or state
agency or any other government or governmental agency has passed on or made any
recommendation or endorsement of the Securities.


i.           This Agreement and the other Transaction Agreements to which the
Lender is a party, and the transactions contemplated thereby, have been duly and
validly authorized, executed and delivered on behalf of the Lender and are valid
and binding agreements of the Lender enforceable in accordance with their
respective terms, subject as to enforceability to general principles of equity
and to bankruptcy, insolvency, moratorium and other similar laws affecting the
enforcement of creditors' rights generally.


3.           COMPANY REPRESENTATIONS, ETC.   The Company represents and warrants
to the Lender as of the date hereof and as of the Closing Date that, except as
otherwise provided in the Disclosure Annex or in the Company’s SEC Documents:


a.           Rights of Others Affecting the Transactions.  There are no
preemptive rights of any shareholder of the Company, as such, to acquire the
Note or the Issued Shares.  No party has a currently exercisable right of first
refusal which would be applicable to any or all of the transactions contemplated
by the Transaction Agreements.


 
7

--------------------------------------------------------------------------------

 
b.           Status.  The Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of Incorporation and
has the requisite corporate power to own its properties and to carry on its
business as now being conducted.  The Company is duly qualified as a foreign
corporation to do business and is in good standing in each jurisdiction where
the nature of the business conducted or property owned by it makes such
qualification necessary, other than those jurisdictions in which the failure to
so qualify would not have or result in a Material Adverse Effect.  The Company
has registered its stock and is obligated to file reports pursuant to Section 12
or Section 15(d) of the Securities and Exchange Act of 1934, as amended (the
“1934 Act”).  The Common Stock is quoted on the Principal Trading Market.  The
Company has received no notice, either oral or written, with respect to the
continued eligibility of the Common Stock for such quotation on the Principal
Trading Market, and the Company has maintained all requirements on its part for
the continuation of such quotation.


c.           Authorized Shares.


(i)           The authorized capital stock of the Company consists of (x)
900,000,000 shares of Common Stock, $0.001 par value per share, of which
approximately 446,030,653 are outstanding as of July 24, 2007, and (y)
15,000,000 shares of preferred stock, $0.01 par value per share, none of which
are issued or outstanding.


(ii)           There are no outstanding securities which are convertible into
shares of Common Stock, whether such conversion is currently exercisable or
exercisable only upon some future date or the occurrence of some event in the
future.  If any such securities are listed on the Disclosure Annex, the number
or amount of each such outstanding convertible security and the conversion terms
are set forth in said Disclosure Annex.


(iii)           All issued and outstanding shares of Common Stock have been duly
authorized and validly issued and are fully paid and non-assessable.  The
Company has sufficient authorized and unissued shares of Common Stock as would
be necessary to effect the issuance of the Shares on the Closing Date, were the
Issued Shares converted on that date (assuming the provisions of Appendix I to
the Note were then effective).


(iv)           As of the Closing Date, the Issued Shares shall have been duly
authorized by all necessary corporate action on the part of the Company, and,
when issued upon a conversion of the Note in accordance with its terms, will
have been duly and validly issued, fully paid and non-assessable and will not
subject the Holder thereof to personal liability by reason of being such Holder.


d.           Transaction Agreements and Stock.  This Agreement and each of the
other Transaction Agreements, and the transactions contemplated thereby, have
been duly and validly authorized by the Company, this Agreement has been duly
executed and delivered by the Company and this Agreement is, and the Note and
each of the other Transaction Agreements, when executed and delivered by the
Company, will be, valid and binding agreements of the Company enforceable in
accordance with their respective terms, subject as to enforceability to general
principles of equity and to bankruptcy, insolvency, moratorium, and other
similar laws affecting the enforcement of creditors' rights generally.


 
8

--------------------------------------------------------------------------------

 
e.           Non-contravention.  The execution and delivery of this Agreement
and each of the other Transaction Agreements by the Company, the issuance of the
Securities, and the consummation by the Company of the other transactions
contemplated by this Agreement, the Note and the other Transaction Agreements do
not and will not conflict with or result in a breach by the Company of any of
the terms or provisions of, or constitute a default under (i) the certificate of
incorporation or by-laws of the Company, each as currently in effect, (ii) any
indenture, mortgage, deed of trust, or other material agreement or instrument to
which the Company is a party or by which it or any of its properties or assets
are bound, including any listing agreement for the Common Stock except as herein
set forth, or (iii) to its knowledge, any existing applicable law, rule, or
regulation or any applicable decree, judgment, or order of any court, United
States federal or state regulatory body, administrative agency, or other
governmental body having jurisdiction over the Company or any of its properties
or assets, except such conflict, breach or default which would not have or
result in a Material Adverse Effect.


f.           Approvals.  No authorization, approval or consent of any court,
governmental body, regulatory agency, self-regulatory organization, or stock
exchange or market or the shareholders of the Company is required to be obtained
by the Company for the issuance and sale of the Securities to the Lender as
contemplated by this Agreement, except such authorizations, approvals and
consents that have been obtained.


g.           Filings.  None of the Company’s SEC Documents contained, at the
time they were filed, any untrue statement of a material fact or omitted to
state any material fact required to be stated therein or necessary to make the
statements made therein in light of the circumstances under which they were
made, not misleading.  Since June 1, 2006, the Company has filed all annual and
quarterly reports required to be filed by the Company with the SEC under Section
13(a) or 15(d) of the 1934 Act.


h.           Absence of Certain Changes.  Since the Last Audited Date, there has
been no Material Adverse Effect, except as disclosed in the Company’s SEC
Documents. Since the Last Audited Date, except as provided in the Company’s SEC
Documents, the Company has not (i) incurred or become subject to any material
liabilities (absolute or contingent) except liabilities incurred in the ordinary
course of business consistent with past practices; (ii) discharged or satisfied
any material lien or encumbrance or paid any material obligation or liability
(absolute or contingent), other than current liabilities paid in the ordinary
course of business consistent with past practices; (iii) declared or made any
payment or distribution of cash or other property to shareholders with respect
to its capital stock, or purchased or redeemed, or made any agreements to
purchase or redeem, any shares of its capital stock; (iv) sold, assigned or
transferred any other tangible assets, or canceled any debts owed to the Company
by any third party  or claims of the Company against any third party, except in
the ordinary course of business consistent with past practices; (v) waived any
rights of material value, whether or not in the ordinary course of business, or
suffered the loss of any material amount of existing business; (vi) made any
increases in employee compensation, except in the ordinary course of business
consistent with past practices; or (vii) experienced any material problems with
labor or management in connection with the terms and conditions of their
employment.


 
9

--------------------------------------------------------------------------------

 
i.           Full Disclosure.  To the best of the Company’s knowledge, there is
no fact known to the Company (other than general economic conditions known to
the public generally or as disclosed in the Company’s SEC Documents) that has
not been disclosed in writing to the Lender that would reasonably be expected to
have or result in a Material Adverse Effect.


j.           Absence of Litigation.  There is no action, suit, proceeding,
inquiry or investigation before or by any court, public board or body pending
or, to the knowledge of the Company, threatened against or affecting the Company
before or by any governmental authority or nongovernmental department,
commission, board, bureau, agency or instrumentality or any other person,
wherein an unfavorable decision, ruling or finding would have a Material Adverse
Effect or which would adversely affect the validity or enforceability of, or the
authority or ability of the Company to perform its obligations under, any of the
Transaction Agreements.  The Company is not aware of any valid basis for any
such claim that (either individually or in the aggregate with all other such
events and circumstances) could reasonably be expected to have a Material
Adverse Effect. There are no outstanding or unsatisfied judgments, orders,
decrees, writs, injunctions or stipulations to which the Company is a party or
by which it or any of its properties is bound, that involve the transaction
contemplated herein or that, alone or in the aggregate, could reasonably be
expect to have a Material Adverse Effect.


k.           Absence of Events of Default.  Except as set forth in Section 3(e)
hereof, (i) neither the Company nor any of its subsidiaries is in default in the
performance or observance of any material obligation, agreement, covenant or
condition contained in any material indenture, mortgage, deed of trust or other
material agreement to which it is a party or by which its property is bound, and
(ii) no Event of Default (or its equivalent term), as defined in the respective
agreement to which the Company or its subsidiary is a party, and no event which,
with the giving of notice or the passage of time or both, would become an Event
of Default (or its equivalent term) (as so defined in such agreement), has
occurred and is continuing, which would have a Material Adverse Effect.


l.           Absence of Certain Company Control Person Actions or Events.  To
the Company’s knowledge, none of the following has occurred during the past five
(5) years with respect to a Company Control Person:



(1) A petition under the federal bankruptcy laws or any state insolvency law was
filed by or against, or a receiver, fiscal agent or similar officer was
appointed by a court for the business or property of such Company Control
Person, or any partnership in which he was a general partner at or within two
years before the time of such filing, or any corporation or business association
of which he was an executive officer at or within two years before the time of
such filing;


 
10

--------------------------------------------------------------------------------

 
(2) Such Company Control Person was convicted in a criminal proceeding or is a
named subject of a pending criminal proceeding (excluding traffic violations and
other minor offenses);


(3) Such Company Control Person was the subject of any order, judgment or
decree, not subsequently reversed, suspended or vacated, of any court of
competent jurisdiction, permanently or temporarily enjoining him from, or
otherwise limiting, the following activities:


(i) acting as an investment advisor, underwriter, broker or dealer in
securities, or as an affiliated person, director or employee of any investment
company, bank, savings and loan association or insurance company, as a futures
commission merchant, introducing broker, commodity trading advisor, commodity
pool operator, floor broker, any other Person regulated by the Commodity Futures
Trading Commission (“CFTC”) or engaging in or continuing any conduct or practice
in connection with such activity;


(ii) engaging in any type of business practice; or


(iii) engaging in any activity in connection with the purchase or sale of any
security or commodity or in connection with any violation of federal or state
securities laws or federal commodities laws;


(4) Such Company Control Person was the subject of any order, judgment or
decree, not subsequently reversed, suspended or vacated, of any federal or state
authority barring, suspending or otherwise limiting for more than 60 days the
right of such Company Control Person to engage in any activity described in
paragraph (3) of this item, or to be associated with Persons engaged in any such
activity; or


(5) Such Company Control Person was found by a court of competent jurisdiction
in a civil action or by the CFTC or SEC to have violated any federal or state
securities law, and the judgment in such civil action or finding by the CFTC or
SEC has not been subsequently reversed, suspended, or vacated.



m.           No Undisclosed Liabilities or Events.  To the best of the Company’s
knowledge, the Company has no liabilities or obligations other than those
disclosed in the Transaction Agreements or the Company's SEC Documents or those
incurred in the ordinary course of the Company's business since the Last Audited
Date, or which individually or in the aggregate, do not or would not have a
Material Adverse Effect. No event or circumstance has occurred or exists with
respect to the Company or its properties, business, operations, condition
(financial or otherwise), or results of operations, which, under applicable law,
rule or regulation, requires public disclosure or announcement prior to the date
hereof by the Company but which has not been so publicly announced or
disclosed.  There are no proposals currently under consideration or currently
anticipated to be under consideration by the Board of Directors or the executive
officers of the Company which proposal would (x) change the articles or
certificate of incorporation or other charter document or by-laws of the
Company, each as currently in effect, with or without shareholder approval,
which change would reduce or otherwise adversely affect the rights and powers of
the shareholders of the Common Stock or (y) materially or substantially change
the business, assets or capital of the Company, including its interests in
subsidiaries.


 
11

--------------------------------------------------------------------------------

 
n.           No Integrated Offering.  Neither the Company nor any of its
Affiliates nor any Person acting on its or their behalf has, directly or
indirectly, at any time since January 1, 2007, made any offer or sales of any
security or solicited any offers to buy any security under circumstances that
would eliminate the availability of the exemption from registration under
Regulation D in connection with the offer and sale of the Securities as
contemplated hereby.


o.           Dilution.  The Issued Shares may have a dilutive effect on the
ownership interests of the other shareholders (and Persons having the right to
become shareholders) of the Company.  The Company's executive officers and
directors have studied and fully understand the nature of the Securities being
sold hereby and recognize that they have such a potential dilutive effect.  The
board of directors of the Company has concluded, in its good faith business
judgment, that such issuance is in the best interests of the Company.


p.           Fees to Brokers, Finders and Others.  The Company has taken no
action which would give rise to any claim by any Person for brokerage
commission, finder's fees or similar payments by Lender relating to this
Agreement or the transactions contemplated hereby.  Notwithstanding the
foregoing, the Company acknowledges that it has agreed to pay the Due Diligence
Fees to each Due Diligence Reviewer (as those terms are defined in Annex VII
hereto) for providing due diligence services to the Lenders in connection with
the transactions contemplated hereby.  Except for such fees arising as a result
of any agreement or arrangement entered into by the Lender without the knowledge
of the Company (a  “Lender’s Fee”), Lender shall have no obligation with respect
to such fees or with respect to any claims made by or on behalf of other Persons
for fees of a type contemplated in this paragraph that may be due in connection
with the transactions contemplated hereby.  The Company shall indemnify and hold
harmless each of the Lender, its employees, officers, directors, agents, and
partners, and their respective Affiliates, from and against all claims, losses,
damages, costs (including the costs of preparation and attorney's fees) and
expenses suffered in respect of any such claimed or existing fees (other than a
Lender’s Fee).


q.           Confirmation.  The Company confirms that all statements of the
Company contained herein shall survive acceptance of this Agreement by the
Lender for a period of three (3) years from the Closing Date.  The Company
agrees that, if any events occur or circumstances exist prior to the release of
the Purchase Price to the Company which would make any of the Company’s
representations, warranties, agreements or other information set forth herein
materially untrue or materially inaccurate as of such date, the Company shall
immediately notify the Lender (directly or through its counsel, if any) and the
Escrow Agent in writing prior to such date of such fact, specifying which
representation, warranty or covenant is affected and the reasons therefor.


 
12

--------------------------------------------------------------------------------

 
4.           CERTAIN COVENANTS AND ACKNOWLEDGMENTS.


a.           Transfer Restrictions.  The Lender acknowledges that (1) the
Securities have not been and are not being registered under the provisions of
the 1933 Act and the Shares have not been and are not being registered under the
1933 Act, and may not be transferred unless (A) subsequently registered
thereunder or (B) the Lender shall have delivered to the Company an opinion of
counsel, reasonably satisfactory in form, scope and substance to the Company, to
the effect that the Securities to be sold or transferred may be sold or
transferred pursuant to an exemption from such registration; (2) any sale of the
Securities made in reliance on Rule 144 promulgated under the 1933 Act may be
made only in accordance with the terms of said Rule and further, if said Rule is
not applicable, any resale of such Securities under circumstances in which the
seller, or the Person through whom the sale is made, may be deemed to be an
underwriter, as that term is used in the 1933 Act, may require compliance with
some other exemption under the 1933 Act or the rules and regulations of the SEC
thereunder; and (3) neither the Company nor any other Person is under any
obligation to register the Securities under the 1933 Act or, except as
specifically contemplated by the Transaction Agreements, to comply with the
terms and conditions of any exemption thereunder.


b.           Restrictive Legend.  The Lender acknowledges and agrees that, until
such time as the relevant Shares have been registered under the 1933 Act and
sold in accordance with an effective registration statement, the certificates
and other instruments representing any of the Securities shall bear a
restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of any such Securities):


THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR
AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.


c.           Filings.  The Company undertakes and agrees to make all filings
required to be made by it in connection with the sale of the Securities to the
Lender under the 1933 Act, the 1934 Act or any United States state securities
laws and regulations thereof applicable to the Company, or by any domestic
securities exchange or trading market, and, unless such filing is publicly
available on the SEC’s EDGAR system (via the SEC’s web site at no additional
charge), to provide a copy thereof to the Lender promptly after such filing.


 
13

--------------------------------------------------------------------------------

 
d.           Reporting Status.  So long as the Lender beneficially owns any of
the Securities and for at least twenty (20) Trading Days thereafter, the Company
shall file all reports required to be filed  with the SEC pursuant to Section 13
or 15(d) of the 1934 Act,  shall take all reasonable action under its control to
ensure that adequate current public information with respect to the Company, as
required in accordance with Rule 144(c)(2) of the 1933 Act, is publicly
available, and shall not terminate its status as an issuer required to file
reports under the 1934 Act even if the 1934 Act or the rules and regulations
thereunder would permit such termination.  So long as the Lender beneficially
owns any of the Issued Shares, the Company will take all reasonable action under
its control to maintain the continued listing and quotation and trading of its
Common Stock (including, without limitation, all Shares) on the Principal
Trading Market or a listing on the NASDAQ Capital or National Markets and, to
the extent applicable to it, will comply in all material respects with the
Company’s reporting, filing and other obligations under the by-laws or rules of
the Principal Trading Market and/or the National Association of Securities
Dealers, Inc., as the case may be, applicable to it.


e.           Use of Proceeds.  The Company will use the proceeds received
hereunder (i) first, as provided in Annex VII attached hereto, and (ii) then,
for general corporate purposes.


f.           Issued Shares.  The Company agrees to issue the Issued Shares to
the Lender on the Closing Date.


g.           Certain Agreements.  Any other provision of this Agreement or any
of the other Transaction Agreements to the contrary notwithstanding, the Company
shall not engage in any offers, sales or other transactions of its securities
which would adversely affect the exemption from registration available for the
transactions contemplated by the Transaction Agreements.


h.           Rule 144.  With a view to making available to the Holder the
benefits of Rule 144 promulgated under the 1933 Act or any other similar rule or
regulation of the SEC that may at any time permit Holder to sell securities of
the Company to the public without registration (collectively, “Rule 144"), the
Company agrees to:


(i)           make and keep public information available, as those terms are
understood and defined in Rule 144;


(ii)           file with the SEC in a timely manner all reports and other
documents required of the Company under the 1933 Act and the 1934 Act; and


(iii)           furnish to the Holder so long as such party owns Issued Shares,
promptly upon request, (A) a written statement by the Company that it has
complied with the reporting requirements of Rule 144, the 1933 Act and the 1934
Act, (B) if not available on the SEC’s EDGAR system, a copy of the most recent
annual or quarterly report of the Company and such other reports and documents
so filed by the Company and (C) such other information as may be reasonably
requested to permit the Holder to sell such securities pursuant to Rule 144
without registration; and


 
14

--------------------------------------------------------------------------------

 
(iv)           at the request of any Holder then holding Issued Shares, give the
Transfer Agent instructions (supported by an opinion of Company counsel, if
required or requested by the Transfer Agent) to the effect that, upon the
Transfer Agent’s receipt from such Holder of


(A) a certificate (a “Rule 144 Certificate”) certifying (1) that the Holder’s
holding period (as determined in accordance with the provisions of Rule 144) for
the Shares which the Holder proposes to sell (the “Securities Being Sold”) is
not less than one (1) year and (2) as to such other matters as may be
appropriate in accordance with Rule 144 under the Securities Act, and


(B) an opinion of counsel acceptable to the Company (for which purposes it is
agreed that Krieger & Prager LLP shall be deemed acceptable if not given by
Company counsel) that, based on the Rule 144 Certificate, Securities Being Sold
may be sold pursuant to the provisions of Rule 144, even in the absence of an
effective registration statement,


the Transfer Agent is to effect the transfer of the Securities Being Sold and
issue to the buyer(s) or transferee(s) thereof one or more stock certificates
representing the transferred Securities Being Sold without any restrictive
legend and without recording any restrictions on the transferability of such
shares on the Transfer Agent’s  books and records (except to the extent any such
legend or restriction results from facts other than the identity of the relevant
Holder, as the seller or transferor thereof, or the status, including any
relevant legends or restrictions, of the shares of the Securities Being Sold
while held by the Lender).  If the Transfer Agent reasonably requires any
additional documentation at the time of the transfer, the Company shall deliver
or cause to be delivered all such reasonable additional documentation as may be
necessary to effectuate the issuance of an unlegended certificate.


i.           Available Shares.  The Company shall have at all times authorized
and reserved for issuance, free from preemptive rights, a number of shares (the
“Minimum Available Shares”) at least equal to one hundred percent (100%) of the
number of shares which would be issuable upon conversion of the outstanding
Notes held by all Holders (in each case, whether such Note were originally
issued to the Holder, the Lender or to any other party).  For the purposes of
such calculations, the Company should assume that the Note were then convertible
without regard to any conditions or restrictions which might limit any Holder’s
right to convert the Note held by any Holder.


j.           Publicity, Filings, Releases, Etc.  Each of the parties agrees that
it will not disseminate any information relating to the Transaction Agreements
or the transactions contemplated thereby, including issuing any press releases,
holding any press conferences or other forums, or filing any reports
(collectively, “Publicity”), without giving the other party reasonable advance
notice and an opportunity to comment on the contents thereof.  Neither party
will include in any such Publicity any statement or statements or other material
to which the other party reasonably objects, unless in the reasonable opinion of
counsel to the party proposing such statement, such statement is legally
required to be included.  In furtherance of the foregoing, the Company will
provide to the Lender drafts of the applicable text of the first filing of a
Current Report on Form 8-K or a Quarterly or Annual Report on Form 10-Q or 10-K
(or equivalent SB forms) intended to be made with the SEC which refers to the
Transaction Agreements or the transactions contemplated thereby as soon as
practicable (but at least two (2) Trading Days before such filing will be made)
and will not include in such filing any statement or statements or other
material to which the other party reasonably objects, unless in the reasonable
opinion of counsel to the party proposing such statement, such statement is
legally required to be included.  Notwithstanding the foregoing, each of the
parties hereby consents to the inclusion of the text of the Transaction
Agreements in filings made with the SEC as well as any descriptive text
accompanying or part of such filing which is accurate and reasonably determined
by the Company’s counsel to be legally required. Notwithstanding, but subject
to, the foregoing provisions of this Section 4(j), the Company will, after the
Closing Date, promptly issue a press release and file a Current Report on Form
8-K or, if appropriate, a quarterly or annual report on the appropriate form,
referring to the transactions contemplated by the Transaction Agreements.


 
15

--------------------------------------------------------------------------------

 
k.           New Equity Transactions; Right to Subscribe; Payment by
Offset.  Any other provision of this Agreement or any of the other Transaction
Agreements to the contrary notwithstanding, if prior to the payment in full of
the Note, the Company offers any New Transaction for the issuance of shares of
the Company’s Common Stock or securities convertible into or exercisable for
shares of Common Stock (each such transaction, a “New Equity Transaction,” which
term includes any such transaction currently anticipated to be made by the
Company or currently being negotiated by the Company, whether or not any binding
agreements have been entered into in connection therewith) to any third party
(each, a “New Party”), where the aggregate purchase price (howsoever
denominated) of all New Parties for such securities is $2,000,000 or more, the
Company shall give the Lender at least three (3) Trading Days’ notice thereof
and give the opportunity to subscribe to the New Equity Transaction on the same
terms as any other New Party, except that the Lender may elect to make all or a
portion of the Lender’s payment therefor by an offset against all or a portion
of the amount due to the Lender from the Company under the Transaction
Agreements.   The Company agrees that, if the Lender, in the Lender’s sole
discretion, elects to participate in the New Equity Transaction and, in
connection with the consummation thereof, the Lender makes the representation
that the Lender is an accredited investor, the Company will accept the
subscription of the Lender to the New Equity Transaction and make such offset,
if any.  Any offset so made shall be deemed the equivalent as if the Lender had
made the cash payment of such amount in connection with the New Equity
Transaction and the Company had made the payment on account of its obligations
to the Lender.  Any provision of any New Equity Transaction to the contrary
notwithstanding, (X) the Lender shall not be obligated to convert its Note into
any other security of the Company and may demand payment of all or a part of
amounts due to it from the Company in cash and (Y) the Lender shall have a
security interest in the Collateral (as defined in the Security Interest
Agreement) until such time as the such security interest shall terminate in
accordance with the provisions of the Security Interest Agreement.


5.           TRANSFER AGENT INSTRUCTIONS.


a.           The Company warrants that, with respect to the Securities, other
than the stop transfer instructions to give effect to Section 4(a) hereof, it
will give the Transfer Agent no instructions inconsistent with instructions to
issue the Issued Shares and to issue Common Stock from time to time upon
conversion of the Note in such amounts as specified from time to time by the
Company to the Transfer Agent, bearing the restrictive legend specified in
Section 4(b) of this Agreement, registered in the name of the Lender or its
nominee and in such denominations to be specified by the Holder. Except as so
provided, the Shares shall otherwise be freely transferable on the books and
records of the Company as and to the extent provided in this Agreement and the
other Transaction Agreements.  Nothing in this Section shall affect in any way
the Lender's obligations and agreement to comply with all applicable securities
laws upon resale of the Securities.  If the Lender provides the Company with an
opinion of counsel reasonably satisfactory to the Company (unless waived by the
Company) that registration of a resale by the Lender of any of the Securities in
accordance with clause (1)(B) of Section 4(a) of this Agreement is not required
under the 1933 Act, the Company shall (except as provided in clause (2) of
Section 4(a) of this Agreement) permit the transfer of the Securities and, in
the case of the shares issuable on conversion of the Note, promptly instruct the
Company's Transfer Agent to issue one or more certificates for Common Stock
without legend in such name and in such denominations as specified by the
Lender.  The delivery of such certificates shall be effected within three (3)
Trading Days after the Lender’s request (such third day, a “Delivery Date”).


 
16

--------------------------------------------------------------------------------

 
b.           Subject to the provisions of this Agreement, the Company will
permit the Lender, if relevant, to convert the Note in the manner contemplated
by the Note.  If the provisions of Appendix I to the Note are applicable, then
the term “Shares” as used herein shall be deemed to refer to include the shares
issuable pursuant to such provisions.


c.           (i)           The Company understands that a delay in the issuance
of the Shares of Common Stock beyond the Delivery Date (as defined in the Note,
as the case may be) could result in economic loss to the Lender.  As
compensation to the Lender for such loss, the Company agrees to pay late
payments to the Lender for late issuance of Shares upon exercise or conversion
in accordance with the following schedule (where “No. Business Days Late” refers
to the number of Trading Days which is beyond two (2) Trading Days after the
Delivery Date):
 

     Late Payment For Each $10,000  No. Business Days Late  of Principal and
Interest of the Note          
1
 
$100
 
2
 
$200
 
3
 
$300
 
4
 
$400
 
5
 
$500
 
6
 
$600
 
7
 
$700
 
8
 
$800
 
9
 
$900
 
10
 
$1,000
 
>10
 
$1,000 + $200 for each Business Day Late beyond 10 days

 
The Company shall pay any payments incurred under this Section in immediately
available funds upon demand as the Lender’s exclusive remedy (other than the
following provisions of this Section 5(c)) for such delay.  Furthermore, in
addition to any other remedies which may be available to the Lender, in the
event that the Company fails for any reason to effect delivery of such shares of
Common Stock by close of business on the tenth Trading Day after the Delivery
Date, the Lender will be entitled to revoke the relevant Notice of Conversion by
delivering a notice to such effect to the Company, whereupon the Company and the
Lender shall each be restored to their respective positions immediately prior to
delivery of such Notice of Conversion; provided, however, that an amount equal
to any payments contemplated by this Section 5(c) which have accrued through the
date of such revocation notice shall remain due and owing to such Exercising
Holder (as defined below) notwithstanding such revocation.


 
17

--------------------------------------------------------------------------------

 
(ii)           If, by the close of business on the fifth Trading Day after the
Delivery Date, the Company fails for any reason to deliver the Shares to be
issued upon conversion of the Note, and after such fifth Trading Day, the Holder
of the Note being converted (each, an “Exercising Holder”) purchases, in an
arm’s-length open market transaction or otherwise, shares of Common Stock (the
“Covering Shares”) in order to make delivery in satisfaction of a sale of Common
Stock by the Exercising Holder (the “Sold Shares”), which delivery such
Exercising Holder anticipated to make using the Shares to be issued upon such
exercise (a “Buy-In”), the Exercising Holder shall have the right, in addition
to and not in lieu of all other amounts contemplated in other provisions of the
Transaction Agreements, including, but not limited to, the provisions of the
immediately preceding Section 5(c)(i), the Buy-In Adjustment Amount (as defined
below).  The “Buy-In Adjustment Amount” is the amount equal to the number of
Sold Shares multiplied by the excess, if any, of (x) the Exercising Holder's
total purchase price per share (including brokerage commissions, if any) for the
Covering Shares over (y) the net proceeds per share (after brokerage
commissions, if any) received by the Exercising Holder from the sale of the Sold
Shares.  The Company shall pay the Buy-In Adjustment Amount to the Exercising
Holder in immediately available funds immediately upon demand by the Exercising
Holder.  By way of illustration and not in limitation of the foregoing, if the
Exercising Holder purchases shares of Common Stock having a total purchase price
(including brokerage commissions) of $11,000 to cover a Buy-In with respect to
shares of Common Stock it sold for net proceeds of $10,000, the Buy-In
Adjustment Amount which Company will be required to pay to the Exercising Holder
will be $1,000.


d.           The Holder of the Note shall be entitled to exercise its exercise
privilege with respect to the Note notwithstanding the commencement of any case
under 11 U.S.C. §101 et seq. (the “Bankruptcy Code”).  In the event the Company
is a debtor under the Bankruptcy Code, the Company hereby waives, to the fullest
extent permitted, any rights to relief it may have under 11 U.S.C. §362 in
respect of such holder’s exercise privilege.  The Company hereby waives, to the
fullest extent permitted, any rights to relief it may have under 11 U.S.C. §362
in respect of the conversion of the Note. The Company agrees, without cost or
expense to such Holder, to take or to consent to any and all action necessary to
effectuate relief under 11 U.S.C. §362.


e.           The Company will authorize the Transfer Agent to give information
relating to the Company directly to the Holder or the Holder’s representatives
upon the request of the Holder or any such representative, to the extent such
information relates to (i) the status of shares of Common Stock issued or
claimed to be issued to the Holder in connection with a Notice of Conversion, or
(ii) the aggregate number of outstanding shares of Common Stock of all
shareholders (as a group, and not individually) as of a current or other
specified date.  At the request of the Holder, the Company will provide the
Holder with a copy of the authorization so given to the Transfer Agent.


6.           CLOSING DATE.


a.           The Closing Date shall occur on the date which is the first Trading
Day after each of the conditions contemplated by Sections 7 and 8 hereof shall
have either been satisfied or been waived by the party in whose favor such
conditions run.


b.           The closing of the Transactions shall occur on the Closing Date at
the offices of the Escrow Agent and shall take place no later than 3:00 P.M.,
New York time, on such day or such other time as is mutually agreed upon by the
Company and the Lender.


c.           Notwithstanding anything to the contrary contained herein, the
Escrow Agent will be authorized to release the Escrow Funds to the Company and
to others and to release the other Escrow Property on the Closing Date upon
satisfaction of the conditions set forth in Sections 7 and 8 hereof and as
provided in the Joint Escrow Instructions.


 
18

--------------------------------------------------------------------------------

 
7.           CONDITIONS TO THE COMPANY'S OBLIGATION TO SELL.


The Lender understands that the Company's obligation to sell the Note and the
Issued Shares to the Lender pursuant to this Agreement on the Closing Date is
conditioned upon:


a.           The execution and delivery of this Agreement by the Lender;


b.           Delivery by the Lender to the Escrow Agent of good funds as payment
in full of an amount equal to the Purchase Price in accordance with this
Agreement;


c.           The accuracy on such Closing Date of the representations and
warranties of the Lender contained in this Agreement, each as if made on such
date, and the performance by the Lender on or before such date of all covenants
and agreements of the Lender required to be performed on or before such date;
and


d.           There shall not be in effect any law, rule or regulation
prohibiting or restricting the transactions contemplated hereby, or requiring
any consent or approval which shall not have been obtained.


8.           CONDITIONS TO THE LENDER'S OBLIGATION TO PURCHASE.


The Company understands that the Lender's obligation to purchase the Note and
the Issued Shares on the Closing Date is conditioned upon:


a.           The execution and delivery of this Agreement and the other
Transaction Agreements by the Company;


b.           Delivery by the Company to the Escrow Agent of the Certificates in
accordance with this Agreement;


c.           The accuracy in all material respects on the Closing Date of the
representations and warranties of the Company contained in this Agreement, each
as if made on such date, and the performance by the Company on or before such
date of all covenants and agreements of the Company required to be performed on
or before such date;


d.           On the Closing Date, the Lender shall have received an opinion of
counsel for the Company, dated the Closing Date, in form, scope and substance
reasonably satisfactory to the Lender, substantially to the effect set forth in
Annex III attached hereto;


e.           There shall not be in effect any law, rule or regulation
prohibiting or restricting the transactions contemplated hereby, or requiring
any consent or approval which shall not have been obtained; and


f.           From and after the date hereof to and including the Closing Date,
each of the following conditions will remain in effect: (i) the trading of the
Common Stock shall not have been suspended by the SEC or on the Principal
Trading Market; (ii) trading in securities generally on the Principal Trading
Market shall not have been suspended or limited; (iii) no minimum prices shall
been established for securities traded on the Principal Trading Market; and (iv)
there shall not have been any material adverse change in any financial market.


 
19

--------------------------------------------------------------------------------

 
9.           INDEMNIFICATION AND REIMBURSEMENT.


a.           (i)  The Company agrees to indemnify and hold harmless the Lender
and its officers, directors, employees, and agents, and each Lender Control
Person from and against any losses, claims, damages, liabilities or expenses
incurred (collectively, “Damages”), joint or several, and any action in respect
thereof to which the Lender, its partners, Affiliates, officers, directors,
employees, and duly authorized agents, and any such Lender Control Person
becomes subject to, resulting from, arising out of or relating to any
misrepresentation, breach of warranty or nonfulfillment of or failure to perform
any covenant or agreement on the part of Company contained in this Agreement, as
such Damages are incurred, except to the extent such Damages result primarily
from Lender's failure to perform any covenant or agreement contained in this
Agreement or the Lender's or its officer’s, director’s, employee’s, agent’s or
Lender Control Person’s illegal or willful misconduct, gross negligence,
recklessness or bad faith  (in each case, as determined by a non-appealable
judgment to such effect) in performing its obligations under this Agreement.


(ii)           The Company hereby agrees that, if the Lender, other than by
reason of its gross negligence, illegal or willful misconduct,, (x) becomes
involved in any capacity in any action, proceeding or investigation brought by
any shareholder of the Company, in connection with or as a result of the
consummation of the transactions contemplated by this Agreement or the other
Transaction Agreements, or if the Lender is impleaded in any such action,
proceeding or investigation by any Person, or (y) becomes involved in any
capacity in any action, proceeding or investigation brought by the SEC, any
self-regulatory organization or other body having jurisdiction, against or
involving the Company or in connection with or as a result of the consummation
of the transactions contemplated by this Agreement or the other Transaction
Agreements, or (z) is impleaded in any such action, proceeding or investigation
by any Person, then in any such case, the Company shall indemnify, defend and
hold harmless the Lender from and against and in respect of all losses, claims,
liabilities, damages or expenses resulting from, imposed upon or incurred by the
Lender, directly or indirectly, and reimburse such Lender for its reasonable
legal and other expenses (including the cost of any investigation and
preparation) incurred in connection therewith, as such expenses are
incurred.  The indemnification and reimbursement obligations of the Company
under this paragraph shall be in addition to any liability which the Company may
otherwise have, shall extend upon the same terms and conditions to any
Affiliates of the Lender who are actually named in such action, proceeding or
investigation, and partners, directors, agents, employees and Lender Control
Persons (if any), as the case may be, of the Lender and any such Affiliate, and
shall be binding upon and inure to the benefit of any successors, assigns, heirs
and personal representatives of the Company, the Lender, any such Affiliate and
any such Person.  The Company also agrees that neither the Lender nor any such
Affiliate, partner, director, agent, employee or Lender Control Person shall
have any liability to the Company or any Person asserting claims on behalf of or
in right of the Company in connection with or as a result of the consummation of
this Agreement or the other Transaction Agreements, except as may be expressly
and specifically provided in or contemplated by this Agreement.


 
20

--------------------------------------------------------------------------------

 
b.           All claims for indemnification by any Indemnified Party (as defined
below) under this Section shall be asserted and resolved as follows:


(i)            In the event any claim or demand in respect of which any Person
claiming indemnification under any provision of this Section (an “Indemnified
Party”) might seek indemnity under paragraph (a) of this Section is asserted
against or sought to be collected from such Indemnified Party by a Person other
than a party hereto or an Affiliate thereof (a “Third Party Claim”), the
Indemnified Party shall deliver a written notification, enclosing a copy of all
papers served, if any, and specifying the nature of and basis for such Third
Party Claim and for the Indemnified Party's claim for indemnification that is
being asserted under any provision of this Section against any Person (the
“Indemnifying Party”), together with the amount or, if not then reasonably
ascertainable, the estimated amount, determined in good faith, of such Third
Party Claim (a “Claim Notice”) with reasonable promptness to the Indemnifying
Party. If the Indemnified Party fails to provide the Claim Notice with
reasonable promptness after the Indemnified Party receives notice of such Third
Party Claim, the Indemnifying Party shall not be obligated to indemnify the
Indemnified Party with respect to such Third Party Claim to the extent that the
Indemnifying Party's ability to defend has been prejudiced by such failure of
the Indemnified Party. The Indemnifying Party shall notify the Indemnified Party
as soon as practicable within the period ending thirty (30) calendar days
following receipt by the Indemnifying Party of either a Claim Notice or an
Indemnity Notice (as defined below) (the “Dispute Period”) whether the
Indemnifying Party disputes its liability or the amount of its liability to the
Indemnified Party under this Section and whether the Indemnifying Party desires,
at its sole cost and expense, to defend the Indemnified Party against such Third
Party Claim.  The following provisions shall also apply.


(x)  If the Indemnifying Party notifies the Indemnified Party within the Dispute
Period that the Indemnifying Party desires to defend the Indemnified Party with
respect to the Third Party Claim pursuant to this paragraph (b) of this Section,
then the Indemnifying Party shall have the right to defend, with counsel
reasonably satisfactory to the Indemnified Party, at the sole cost and expense
of the Indemnifying Party, such Third Party Claim by all appropriate
proceedings, which proceedings shall be vigorously and diligently prosecuted by
the Indemnifying Party to a final conclusion or will be settled at the
discretion of the Indemnifying Party (but only with the consent of the
Indemnified Party in the case of any settlement that provides for any relief
other than the payment of monetary damages or that provides for the payment of
monetary damages as to which the Indemnified Party shall not be indemnified in
full pursuant to paragraph (a) of this Section). The Indemnifying Party shall
have full control of such defense and proceedings, including any compromise or
settlement thereof; provided, however, that the Indemnified Party may, at the
sole cost and expense of the Indemnified Party, at any time prior to the
Indemnifying Party's delivery of the notice referred to in the first sentence of
this subparagraph (x), file any motion, answer or other pleadings or take any
other action that the Indemnified Party reasonably believes to be necessary or
appropriate protect its interests; and provided further, that if requested by
the Indemnifying Party, the Indemnified Party will, at the sole cost and expense
of the Indemnifying Party, provide reasonable cooperation to the Indemnifying
Party in contesting any Third Party Claim that the Indemnifying Party elects to
contest. The Indemnified Party may participate in, but not control, any defense
or settlement of any Third Party Claim controlled by the Indemnifying Party
pursuant to this subparagraph (x), and except as provided in the preceding
sentence, the Indemnified Party shall bear its own costs and expenses with
respect to such participation. Notwithstanding the foregoing, the Indemnified
Party may take over the control of the defense or settlement of a Third Party
Claim at any time if it irrevocably waives its right to indemnity under
paragraph (a) of this Section with respect to such Third Party Claim.


 
21

--------------------------------------------------------------------------------

 
(y)  If the Indemnifying Party fails to notify the Indemnified Party within the
Dispute Period that the Indemnifying Party desires to defend the Third Party
Claim pursuant to paragraph (b) of this Section, or if the Indemnifying Party
gives such notice but fails to prosecute vigorously and diligently or settle the
Third Party Claim, or if the Indemnifying Party fails to give any notice
whatsoever within the Dispute Period, then the Indemnified Party shall have the
right to defend, at the sole cost and expense of the Indemnifying Party, the
Third Party Claim by all appropriate proceedings, which proceedings shall be
prosecuted by the Indemnified Party in a reasonable manner and in good faith or
will be settled at the discretion of the Indemnified Party (with the consent of
the Indemnifying Party, which consent will not be unreasonably withheld). The
Indemnified Party will have full control of such defense and proceedings,
including any compromise or settlement thereof; provided, however, that if
requested by the Indemnified Party, the Indemnifying Party will, at the sole
cost and expense of the Indemnifying Party, provide reasonable cooperation to
the Indemnified Party and its counsel in contesting any Third Party Claim which
the Indemnified Party is contesting. Notwithstanding the foregoing provisions of
this subparagraph (y), if the Indemnifying Party has notified the Indemnified
Party within the Dispute Period that the Indemnifying Party disputes its
liability or the amount of its liability hereunder to the Indemnified Party with
respect to such Third Party Claim and if such dispute is resolved in favor of
the Indemnifying Party in the manner provided in subparagraph(z) below, the
Indemnifying Party will not be required to bear the costs and expenses of the
Indemnified Party's defense pursuant to this subparagraph (y) or of the
Indemnifying Party's participation therein at the Indemnified Party's request,
and the Indemnified Party shall reimburse the Indemnifying Party in full for all
reasonable costs and expenses incurred by the Indemnifying Party in connection
with such litigation. The Indemnifying Party may participate in, but not
control, any defense or settlement controlled by the Indemnified Party pursuant
to this subparagraph (y), and the Indemnifying Party shall bear its own costs
and expenses with respect to such participation.


(z)  If the Indemnifying Party notifies the Indemnified Party that it does not
dispute its liability or the amount of its liability to the Indemnified Party
with respect to the Third Party Claim under paragraph (a) of this Section or
fails to notify the Indemnified Party within the Dispute Period  whether the
Indemnifying Party disputes its liability or the amount of its liability to the
Indemnified Party with respect to such Third Party Claim, the amount of Damages
specified in the Claim Notice shall be conclusively deemed a liability of the
Indemnifying Party under paragraph (a) of this Section and the Indemnifying
Party shall pay the amount of such Damages to the Indemnified Party on demand.
If the Indemnifying Party has timely disputed its liability or the amount of its
liability with respect to such claim, the Indemnifying Party and the Indemnified
Party shall proceed in good faith to negotiate a resolution of such dispute;
provided, however, that if the dispute is not resolved within thirty (30) days
after the Claim Notice, the Indemnifying Party shall be entitled to institute
such legal action as it deems appropriate.


 
22

--------------------------------------------------------------------------------

 
(ii)           In the event any Indemnified Party should have a claim under
paragraph (a) of this Section against the Indemnifying Party that does not
involve a Third Party Claim, the Indemnified Party shall deliver a written
notification of a claim for indemnity under paragraph (a) of this Section
specifying the nature of and basis for such claim, together with the amount or,
if not then reasonably ascertainable, the estimated amount, determined in good
faith, of such claim (an “Indemnity Notice”) with reasonable promptness to the
Indemnifying Party. The failure by any Indemnified Party to give the Indemnity
Notice shall not impair such party's rights hereunder except to the extent that
the Indemnifying Party demonstrates that it has been irreparably prejudiced
thereby. If the Indemnifying Party notifies the Indemnified Party that it does
not dispute the claim or the amount of the claim described in such Indemnity
Notice or fails to notify the Indemnified Party within the Dispute Period
whether the Indemnifying Party disputes the claim or the amount of the claim
described in such Indemnity Notice, the amount of Damages specified in the
Indemnity Notice will be conclusively deemed a liability of the Indemnifying
Party under paragraph (a) of this Section and the Indemnifying Party shall pay
the amount of such Damages to the Indemnified Party on demand. If the
Indemnifying Party has timely disputed its liability or the amount of its
liability with respect to such claim, the Indemnifying Party and the Indemnified
Party shall proceed in good faith to negotiate a resolution of such dispute;
provided, however, that it the dispute is not resolved within thirty (30) days
after the Claim Notice, the Indemnifying Party shall be entitled to institute
such legal action as it deems appropriate.


c.           The indemnity agreements contained herein shall be in addition to
(i) any cause of action or similar rights of the indemnified party against the
indemnifying party or others, and (ii) any liabilities the indemnifying party
may be subject to.


10.           JURY TRIAL WAIVER.   The Company and the Lender hereby waive a
trial by jury in any action, proceeding or counterclaim brought by either of the
Parties hereto against the other in respect of any matter arising out or in
connection with the Transaction Agreements.


11.           GOVERNING LAW:  MISCELLANEOUS.


a.           (i)  This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Delaware for contracts to be wholly
performed in such state and without giving effect to the principles thereof
regarding the conflict of laws.  Each of the parties consents to the exclusive
jurisdiction of the federal courts whose districts encompass any part of the
City of Wilmington or the state courts of the State of Delaware sitting in the
City of Wilmington in connection with any dispute arising under this Agreement
or any of the other Transaction Agreements and hereby waives, to the maximum
extent permitted by law, any objection, including any objection based on forum
non conveniens, to the bringing of any such proceeding in such jurisdictions or
to any claim that such venue of the suit, action or proceeding is improper. To
the extent determined by such court, the Company shall reimburse the Lender for
any reasonable legal fees and disbursements incurred by the Lender in
enforcement of or protection of any of its rights under any of the Transaction
Agreements.  Nothing in this Section shall affect or limit any right to serve
process in any other manner permitted by law.


(ii)  The Company and the Lender acknowledge and agree that irreparable damage
would occur in the event that any of the provisions of this Agreement or the
other Transaction Agreements were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to an injunction or injunctions to prevent or cure
breaches of the provisions of this Agreement and the other Transaction
Agreements and to enforce specifically the terms and provisions hereof and
thereof, this being in addition to any other remedy to which any of them may be
entitled by law or equity.


 
23

--------------------------------------------------------------------------------

 
b.           Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.


c.           This Agreement shall inure to the benefit of and be binding upon
the successors and assigns of each of the parties hereto.


d.           All pronouns and any variations thereof refer to the masculine,
feminine or neuter, singular or plural, as the context may require.


e.           A facsimile transmission of this signed Agreement shall be legal
and binding on all parties hereto.


f.           This Agreement may be signed in one or more counterparts, each of
which shall be deemed an original.


g.           The headings of this Agreement are for convenience of reference and
shall not form part of, or affect the interpretation of, this Agreement.


h.           If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement or the
validity or enforceability of this Agreement in any other jurisdiction.


i.           This Agreement may be amended only by an instrument in writing
signed by the party to be charged with enforcement thereof.


j.           This Agreement supersedes all prior agreements and understandings
among the parties hereto with respect to the subject matter hereof.


k.           All dollar amounts referred to or contemplated by this Agreement or
any other Transaction Agreement shall be deemed to refer to US Dollars, unless
otherwise explicitly stated to the contrary.


12.           NOTICES.  Any notice required or permitted hereunder shall be
given in writing (unless otherwise specified herein) and shall be deemed
effectively given on the earliest of


(a) the date delivered, if delivered by personal delivery as against written
receipt therefor or by confirmed facsimile transmission,


(b) the fifth Trading Day after deposit, postage prepaid, in the United States
Postal Service by registered or certified mail, or


(c) the third Trading Day after mailing by domestic or international express
courier, with delivery costs and fees prepaid,


in each case, addressed to each of the other parties thereunto entitled at the
following addresses (or at such other addresses as such party may designate by
ten (10) days’ advance written notice similarly given to each of the other
parties hereto):


 
24

--------------------------------------------------------------------------------

 
COMPANY:
At the address set forth at the head of this Agreement.

Attn: President
Telephone No.: (503) 257-6700
Telecopier No.: (503) 257-6622


with a copy to:


Munck Butrus, P.C.
Attn: Lawrence Mandala, Esq.
900 Three Galleria Tower
131555 Noel Road
Dallas, TX 75240
Telephone No.: (972) 628-3600
Telecopier No.: (972) 628-3616


LENDER:
At the address set forth on the signature page of this Agreement.



with a copy to:


Krieger & Prager llp, Esqs.
39 Broadway
Suite 920
New York, NY 10006
Attn: Ronald J. Nussbaum, Esq.
Telephone No.: (212) 363-2900
Telecopier No.  (212) 363-2999


ESCROW AGENT:
Krieger & Prager llp, Esqs.

39 Broadway
Suite 920
New York, NY 10006
Attn: Samuel Krieger, Esq.
Telephone No.: (212) 363-2900
Telecopier No.  (212) 363-2999


13.           SURVIVAL OF REPRESENTATIONS AND WARRANTIES. The Company’s and the
Lender’s representations and warranties herein shall survive the execution and
delivery of this Agreement and the delivery of the Certificates and the payment
of the Purchase Price, and shall inure to the benefit of the Lender and the
Company and their respective successors and assigns.


[Balance of page intentionally left blank]


 
25

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, with respect to the Purchase Price specified below, this
Agreement has been duly executed by the Lender and the Company as of the date
set first above written.
 

PURCHASE PRICE:    $500,000.00          
LENDER:
   
Address
2nd Floor, Harbour House
Waterfront Dr., Road Town
Tortola
Double U Master Fund LP
Printed Name of Lender
      By: /s/[illegible] 
Telecopier No. (284) 494-6770
(Signature of Authorized Person)      
Navigator Management Ltd.
Authorized Signatory
British Virgin Islands
Jurisdiction of Incorporation
or Organization
Printed Name and Title

        


COMPANY


RIM SEMICONDUCTOR COMPANY


By: /s/Brad
Ketch                                                                
(Signature of Authorized Person)


Brad Ketch, President &
CEO                                                                
Printed Name and Title


 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, with respect to the Purchase Price specified below, this
Agreement has been duly executed by the Lender and the Company as of the date
set first above written.
 

PURCHASE PRICE: $500,000.00          
LENDER:
   
Address
1400 Old Country Road Suite 206
Westbury, New York 11590
Professional Offshore Opportunity Fund, Ltd.
Printed Name of Lender
     
By: /s/Marc K. Swickle
Telecopier No. (516) 228-8083
(Signature of Authorized Person)
      Marc K. Swickle
British Virgin Islands
Jurisdiction of Incorporation
or Organization
Printed Name and Title



 
COMPANY


RIM SEMICONDUCTOR COMPANY


By: /s/Brad
Ketch                                                                
(Signature of Authorized Person)


Brad Ketch, President &
CEO                                                                
Printed Name and Title


 
 

--------------------------------------------------------------------------------

 






ANNEX I
FORM OF NOTE



ANNEX II
JOINT ESCROW INSTRUCTIONS



ANNEX III
OPINION OF COUNSEL OF COMPANY



ANNEX IV
COMPANY DISCLOSURE



ANNEX V
SECURITY INTEREST AGREEMENT



ANNEX VI
COMPANY’S SEC DOCUMENTS AVAILABLE ON EDGAR



ANNEX VII
USE OF PROCEEDS












